Citation Nr: 0408034	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for retropatellar pain syndrome of the left knee.

2.  Entitlement to service connection for chronic fever 
blisters.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1972 and from September 1978 to February 2001.  He served in 
the Southwest Asia Theatre of Operations from February 25, 
1991, to March 16, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case is not yet ready for appellate review.  The RO 
denied the veteran's claim of entitlement to service 
connection for chronic fever blisters because the veteran's 
service medical records contain no evidence of treatment or 
diagnosis of fever blisters.  The RO has requested that the 
veteran identify healthcare providers who have treated him 
for fever blisters, but the veteran has failed to identify 
any such healthcare providers.  However, the veteran has 
provided copies of prescriptions dated in September 1995 and 
March 2000, which indicate that he has been prescribed 
medication consistent with treatment for fever blisters.  
Although VA examinations conducted in November 2000 and July 
2001 contain no diagnosis of fever blisters, the records 
provided by the veteran regarding his purported treatment for 
fever blisters had not been provided to the examiners.

Regarding musculoskeletal disabilities, such as the veteran's 
left knee disability, functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2003).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2003); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).  Although the veteran underwent VA 
general medical examinations in November 2000 and July 2001, 
neither examination adequately addressed the functional loss 
resulting from the veteran's disability.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the veteran if further action is 
required on his part):

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for fever 
blisters during service and thereafter.  
The veteran is requested to identify 
specifically the healthcare providers, 
including those who treated him under the 
Tricare Remote medical care system.  
After securing the necessary release, the 
RO should obtain these records.

3.  The veteran should be afforded an 
examination by an appropriate specialist 
to evaluate the severity of his service-
connected retropatellar pain syndrome of 
the left knee.  The claims folder should 
be made available to the examiner in 
connection with the examination.  

?	All necessary tests should be 
conducted, including x-rays, and the 
examiner should review the results 
of any testing prior to completion 
of the report.  The examiner should 
identify all residuals attributable 
to the veteran's service-connected 
retropatellar pain syndrome of the 
left knee.  The examiner should 
report the range of motion 
measurements for the left knee, in 
degrees, and should also indicate 
what would be the normal range of 
motion for the particular joint.

?	Any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and any 
additional loss of range of motion 
due to the following should be 
addressed:  (1) pain on use, 
including during flare- ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner should state whether 
pain significantly limits functional 
ability during flare-ups or when the 
knee is used repeatedly.  All 
limitation of function must be 
identified.

?	The examiner should note whether the 
knee exhibits any recurrent 
subluxation or instability.  If 
instability is found in the knee, 
the examiner should provide an 
opinion, in his or her best medical 
judgment, whether this instability 
is slight, moderate, or severe in 
degree.

4.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine whether he has a current 
disorder manifested by fever blisters 
that is related to his military service.  
The claims folder should be made 
available to the examiner in connection 
with the examination.  The examiner's 
attention is directed to private medical 
records indicating that the appellant was 
prescribed Zovirax in September 1995 and 
Famvir in March 2000.  The examiner 
should elicit a detailed history from the 
veteran as to his fever blister problems 
during service and thereafter and express 
an opinion as to the degree of 
probability that any current fever 
blister disorder began during the 
veteran's military service or is related 
to any incident of such service.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

